Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on July 21, 2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on July 21, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1-7, 10-16, 19 and 20 are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Harper, Inc. (US Pub. No. 2016/0004565).
Claims 1, 10 and 19: Harper teaches a method, a memory storing instructions ("a computer-readable medium may comprise any non-transitory medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device," [0031]); a persistent data storage device ([0031]); comprising: 
receiving a workflow definition from a first client device, the workflow definition comprising a set of interactive forms that includes at least a first interactive form ("In some embodiments, a server system 102 and widgets as described herein may be used to facilitate presenting of forms and lists for review or input of responses,” [0139]); 
initiating a communication session between the first client device and a second client device ("a workflow object instance as described herein may be used to some or all of start a text, voice, video, or screen sharing session," ([0112]); 
causing display of the first interactive form at the first client device and at the second client device in response to the initiation of the communication session (“if sharing is enabled, interface elements and functions to enable sharing may be provided on the recipient device 110b. In some embodiments, a recipient of a shared widget may be able to view the widget but not modify the widget or provide a response thereto to the sending device 110a. In some embodiments, a parameter of a widget instance 1200 may permit a recipient of a shared widget to modify the widget or respond to it,”([0183]); 
receiving a response to the first interactive form from the second client device ("a parameter of a widget instance 1200 may permit a recipient of a shared widget to modify the widget or respond to it" [0183]); 
identifying at least a first document from a document library based on the response to the first interactive form ("The data is sent to a sender from recipient documents, e.g. the data to be confirmed is identified from among recipient documents. The recipient's documents may be actual documents, or virtual ones obtained from a server system 102 or third party database," [0133]); and 
distributing the first document to the second client device ([0133]).

Claims 2, 11 and 20: Harper teaches  
associating a workflow identifier with the workflow definition ("for each instance of a workflow object definition, a transaction identifier 314 may be generated in order to uniquely identify that instance. In order to ensure global uniqueness, the identifier may be obtained from the server system 102 or otherwise coordinate with the server system 102 to ensure uniqueness,"[0086]); and 
wherein the initiating the communication session between the first client device and the second client device comprises: 
causing display of a list of workflow identifiers at the first client device, the list of workflow identifiers including the workflow identifier associated with the workflow definition ("The method 300 may further include selecting 308 a workflow object definition. Step308 may be performed on a sending device 110a by a user. An interface may be presented on the sending device 110a and provide a list of available workflow objects. The interface may be an interface native to an operating system on the sending device 110a, a web interface, or some other interface. The list may further include a textual description of a workflow object definition. A user may then select an item from the list in order to generate an instance of the selected workflow object definition," [0079]); 
receiving a selection of the workflow identifier from among the list of workflow identifiers from the first client device ( [0079]); and 
causing display of the first interactive form of the workflow definition at the first client device and the second client device responsive to the receiving the selection of the workflow identifier ([0079]).
Claims 3 and 12: Harper discloses: 
causing display of a shared interface at the first client device and the second client device in response to the initiating the communication session between the first client device and the second client device, the shared interface comprising a presentation of the first interactive form of the workflow definition ("screen sharing session," [0112]; "if sharing is enabled, interface elements and functions to enable sharing may be provided on the recipient device 110b. In some embodiments, a recipient of a shared widget may be able to view the widget but not modify the widget or provide a response thereto to the sending device 110a. In some embodiments, a parameter of a widget instance 1200 may permit a recipient of a shared widget to modify the widget or respond to it," [0183]); and 
wherein the receiving the response to the first interactive form from the second client device includes: 
causing display of the response to the first interactive form within the shared interface at the first client device and the second client device responsive to the receiving the response from the second client device ("the interface of FIG.11A may be displayed on a recipient device 110b responsive to receiving a widget from a sending device 110a. The interface of FIG.11B may be displayed on a sending device 110a in response to receiving a response from the recipient device 110b," [0173]).
Claims 4 and 13: Harper teaches receiving an input that associates the first document with the first response option from among the set of response options ("Configuring 310 the instance may further include specifying whether the instance will offer a recipient options of replying "yes," "no," "remind me later,” or providing some other response upon receipt of the instance of the workflow object definition,” ([0083]); and wherein the receiving the response to the first interactive form from the second client device comprises: 
receiving an input that associates the first document with the first response option from among the set of response options ("Configuring 310 the instance may further include specifying whether the instance will offer a recipient options of replying "yes," "no," "remind me later,” or providing some other response upon receipt of the instance of the workflow object definition,” [0083]);
receiving a selection of the first response option from among the set of response options from the second client device ("The method 400 may further include receiving 406 interaction with the representation of the workflow object. For example, a workflow object may include the ability for the recipient to specify "yes," "no," and/or "remind me later" to a workflow object instance. Accordingly, the method 400 may include receiving one or more of these responses. In some embodiments, a software module for interfacing with the workflow object instance may be executed on the recipient device 110b in order to both render a representation of the workflow object instance and receive interactions with the representation. Interactions with the representation of the workflow object instance may be received and a response generated 408 that includes an indication of the response received, e.g. selection of an option in a list, specifying of "yes," "no," “remind me later," input of text data, or some other input or action received on the recipient device 110b," ([0090]).
Claims 5 and 14: Harper teaches 
determining a due date of the first document responsive to the identifying the first document based on the response to the first interactive form ("the workflow management tool may receive and store a list of tasks and due dates for tasks as well as provide reminders for when tasks should be completed based on due dates. The workflow management tool may receive and store assignments of tasks to individuals or groups of individuals," [0037]); and  
setting a calendar reminder at the first client device and the second client device based on the due date of the first document ("the workflow management tool may receive and store a list of tasks and due dates for tasks as well as provide reminders for when tasks should be completed based on due dates," [0037]; "the workflow management system may add an event defined by the scheduling request to calendars of the participants," [0095]).
Claims 6 and 15: Harper teaches 
receiving a submission from the second client device, the submission based on the first document ("software module for interfacing with the workflow object instance may be executed on the recipient device 110b in order to both render a representation of the workflow object instance and receive interactions with the representation. Interactions with the representation of the workflow object instance may be received and a response generated 408 that includes an indication of the response received, e.g. selection of an option in a list, specifying of "yes," "no," "remind me later," input of text data, or some other input or action received on the recipient device 110b,"  [0090]);  
storing the submission at a memory location associated with the second client device (“storing a survey response; storing a form according to received responses,” Claim 9); and 
presenting a notification at the first client device responsive to the receiving the submission from the second client device, the notification including an identification of the second client device and the first document (“on receipt of the response by an intermediary, such as the server system 102, the intermediary will acknowledge the receipt of the response back to the sending device 110a, depending on the medium of transport. Optionally, the workflow object on receipt will send a notification to a secondary service, regarding the change of workflow resulting from the response,” [0095]; ”an interface displayed in response to receiving a response to a widget on a sending device 110a may include a time 1100 at which the response was received, an identifier for the sender 1102, an identifier of the responder 1106, a confirmation message 1108 or other information provided by the recipient for the widget, and the event definition 1104 or other representation, rendering, or interface to the element or elements of the widget," [0175]).
Claims 7 and 16: Harper teaches 
receiving a review of the submission from the first client device, the review comprising a review message ("a server system 102 and widgets as described herein may be used to facilitate delivering documents for review, acceptance, and or signing. For example, a contract, invoice, estimate, purchase order, blueprint, or some other document may be presented/transmitted for review and acceptance using workflow objects as disclosed herein. For example, documents may be delivered for review and acceptance thereof,"  [0148]); and 
presenting a second notification at the second client device in response to the receiving the review from the first client device, the second notification comprising a display of the review message ("Upon receiving an indication that the recipient believes the signature is final, the workflow object instance may report to the server system 102 that the recipient has signed the document and the server system 102 may record in the workflow object database 104 that the recipient has signed the document," ([0157]).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Klaka et al. (US Pub. No. 2011/0307856).
Claims 8 and 17: Harper  fails to explicitly teach causing display of a status interface at the first client device, the status interface providing a visualization of a  status of a workflow defined by the workflow definition, the visualization comprising: a presentation of a graphical icon at a position within the status interface, the graphical icon based on the submission from the second client device, and wherein the position of the graphical icon within the status interface corresponds with the second client device.
However, Klaka teaches this limitation ("Graphical visualization 330 may include a textual summary 332 of the displayed workflow such as an initiators name, a start  date, an item descriptor, and a status. Diagram 340 of graphical visualization 330 may include a flowchart representation of the entire workflow from start 334 to stop 344 with various flowchart shapes representing different workflow activities. As discussed previously, shape information and content for the flowchart shapes may be received from a workflow application through a structured data file and the flowchart generated by a visualization application as a static diagram. The rules file may also impact the visualization. The static diagram may be annotated with graphical elements such as activity type icon 336, user icon 338, and status icon 342," [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the workflow management system of Harper with the support for graphic status icons of Klaka, because Harper and Klaka are directed to systems and methods for workflow management. Furthermore, users benefit from systems and methods adapted for graphic status icons, because such systems and methods allow for a readable graphic output of the current status of a workflow object ( [0026]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of ANSARI, Inc. (US Pub. No. 2017/0220815).
Claims 9 and 18:
Harper fails to explicitly teach wherein the storing the submission at the memory location associated with the second client device comprises: generating a hash based on the submission; and recording the hash of the submission on a blockchain.
However, ANSARI teaches these limitations: ("The above information that is entered by the submitter user on the submitter system 120 is received by the information system 100 at step 202. Once the information is received, the system proceeds to interact with the blockchain in step 204 where the first (of perhaps many) blockchain transactions associated with this job is generated and submitted to the blockchain 116. In particular, the information processing system may calculate the cryptographic hash for the content or document associated with the job and store that hash and document on the blockchain  116as  part of the unspent transaction(s)," [0038]); and recording the hash of the submission on a blockchain ( [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the workflow management system of Harper with the support for blockchain storage of ANSARI, because Harper and ANSARI are directed to systems and methods for workflow management. Furthermore, users benefit from systems and methods adapted for blockchain storage because such systems and methods allow for storing hashed workflow objects as blockchain transactions ( [0038)).

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629